                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                               Case No.: 8:16-cr-417-T-36AEP

FONTELLA J. JAMES
___________________________________/

                                           ORDER

       This matter comes before the Court upon the Defendant’s Motion for Judicial

Recommendation Regarding 7 Months of RRC Placement (Doc. 112). In the motion, Defendant

requests that the Court recommend to the Bureau of Prisons that she be placed in a Residential Re-

entry Center ("RRC") for the last portion of her sentence prior to her early release in March 2019.

Doc. 112 at 1, 3. The Court, having considered the motion, and being fully advised in the premises,

including confirming that Defendant has been released,1 will deny as moot Defendant’s Motion

for Judicial Recommendation Regarding 7 Months of RRC Placement.

       Accordingly, it is hereby ORDERED:

       1.      Defendant’s Motion for Judicial Recommendation Regarding 7 Months of RRC

Placement (Doc. 112) is DENIED as moot.

       DONE AND ORDERED in Tampa, Florida on June 18, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any



1Bureau of Prison records indicate that Defendant was released on March 20, 2019. See
https://www.bop.gov/inmateloc/.
